EU strategy for reform in the Arab world (debate)
The next item is the report by Mr Rocard on behalf of the Committee on Foreign Affairs on EU strategy for reform in the Arab world.
rapporteur. - (FR) Mr President, I should like to commend the willpower of the Minister and of the Commissioner: I know what it is like to attend debates without being able to leave the room, and I hope they will not be too bored. I come now, with this debate, to a topic that is rather a new one for us.
The title of the report is not appropriate. It is not so much about the European Union's relationship with reforms in the Arab world as about a relational process of the European Union with the Arab world for the purpose of facilitating reforms.
For the sake of speed, I shall set out my comments as a number of points. The first point, as you all know, is that all is not well in the various Arab states. We all receive vast amounts of information and hear complaints about failure to observe human rights, about often dictatorial governments, about huge, scandalous financial inequalities in the various countries and about the lack of economic take-off, even in places where there is oil. There is indeed a malaise in the Arab world. A Lebanese Arabic writer even spoke about an Arab malaise. Behind this malaise, there is a long history of humiliation: colonialism, independence, lack of control of resources, of oil in particular, intellectual decline and, as a result, a corresponding rise in religious fundamentalism.
My second point is that it is in this context that belonging to the Arab world is perceived in most of these countries as an awareness of identity, a search for collective empowerment. That developed in the second half of the 20th century and particularly towards the end. Now, it is the League of Arab States which, internationally, is taking a stand on behalf of the different States and is being respected. It is the League's resolutions that have brought about some progress in what is called the Middle East peace process, which is still not a peace process but from which it is hoped some results will emerge through the Arab League Summit. There is also, thanks to the media, something of a growth in Arab public opinion that is much more homogeneous than the diplomatic positions of the various States. It is also at the pan-Arab level that many intellectuals, especially Egyptians, but also Lebanese, even Algerians, pitch their message, rather than within their national context. Finally, it has to be said that the Arab League has never had to deal with religious problems. They are referred to the Organisation of the Islamic Conference, which is a different world. Arab identity is a secular concept, which can make our relationship easier.
My third point is: how do we, the European Union, deal with this Arab identity? By ignoring it. We have a strong, dense relationship with Iraq, and talk about it a great deal. We deal with the Israel-Palestine conflict, making very little reference to the preceding one. We speak about Algeria. We have strong bilateral relationships with Algeria, Morocco, Tunisia and Egypt, too. In short, we have relationships with all these countries that are of the public, state, bilateral kind, but we ignore the fact of their Arab identity.
The question that this own-initiative report puts to the Commission and to the Council is this: is there not good reason to move away from that and to do a bit more, in the light of the observations I was making in my second point? There is now an intellectual life, a political life and a diplomatic life in the Arab world at the level of its community. Is it not in the European Union's interest to establish relations at this level also? The numerous standstills that we find in the Arab world, which are of course economic, financial, political, institutional and religious, are also to a large extent intellectual and cultural.
It is through intellectual and cultural relations that other relations will develop, and the purpose of this report is to suggest that we take note of that. Firstly by recognising that Arab identity is compatible with democracy and with modernity, even if the facts do not demonstrate it. There is, intellectually and politically, and in the speeches of the League, a real possibility. It is, moreover, the Arab League which, by slightly forcing the hand of many of its Member States, has produced an Arab Charter on Human Rights. We all know that it is not a great advance, that it is well behind our own European Convention on Human Rights and the Universal Declaration on Human Rights. Nonetheless, it is real progress compared with the situation we had a short time ago. And then, in the face of the great contemporary problem of the fight against terrorism, I think that we all wish to reach a relationship of complicity and alliance with the Arab nations against extremists and killers, rather than to condemn them all and to make this fight impossible.
It is in this context that the report suggests that we, the European Union, should strengthen our relations with everything that has a collective character in this matter: of course, the League of Arab States, but also, why not, the Gulf Cooperation Council and even the Arab Maghreb Union, if it were to be revived. Through these bodies, it is possible to develop a network of cultural and intellectual relations and to organise discussion seminars, which will bolster our support for the reforms.
This report, Mr President, is somewhat subtle. We are extending the hand of friendship to countries about which there is seemingly much to criticise. Our amendments debate will be between the extremism of the condemnations and the moderation of the hand of friendship which, while indeed recognising that there are strong criticisms to be made, would prefer to keep quiet about them as long as this hand of friendship can contribute to a process of reform that we all need.
President-in-Office of the Council. (DE) Mr President, Mr Vice-President of the Commission, Mr Rocard, ladies and gentlemen, the present debate on the position of the Arab world in international politics is timely. As we see it, one of the issues here is how to further improve cooperation between the West and the Arab states, so that both sides can benefit from it. I should like to extend the warmest of thanks to Mr Rocard, with whose report the European Parliament, too, underlines the importance of EU-Arab cooperation.
Greater dynamism has been apparent in the Arab League's regional involvement for some years now - the Beirut Peace Initiative of March 2002 being just one example. Recent weeks, in particular, have seen a massive interest on the part of the Arab world in reaching out beyond the borders of the region for closer coordination and cooperation - including on its own initiative.
On the one hand, this development strikes me as resulting from a return, to a certain extent, by the Arab world to the Arab League as an instrument of cooperation that has been neglected over time. On the other hand, I see it as representing a response to the quest on the part of non-Arab states and organisations for a reliable regional partner in an unstable region.
The ongoing involvement of the Arab League in Lebanon, which started immediately after last summer's war, is very important; and so we encourage the Arab League to continue its present endeavours.
Nevertheless, I believe that the clearest illustration of the new quality of international involvement by the Arab League, under the powerful leadership of Saudi Arabia, was the confirmation of the Arab Peace Initiative at the Riyadh Summit in late March. This Initiative shows the prospects of a return to normal for relations between Israel and the Arab States. The continued debate within the Arab League substantiates the view that the Arab world has the will to make genuine progress.
The EU, too, has increased its involvement in the Middle East in recent years and months; the Quartet remaining its key actor.
Recently, both sides - the Arab world and Europe - have stepped up discussions on their ideas for intensifying political cooperation. In this regard, I should just like to mention the meeting of the EU Troika with an Arab League delegation in Sharm el-Sheikh, and also to point out that Frank-Walter Steinmeier, in his capacity as President of the EU General Affairs and External Relations Council, has invited a ministerial delegation of the Arab League to a meeting with all the EU Ministers for Foreign Affairs in Brussels on 14 May.
This alone does not reduce the internal political, social and cultural challenges facing the Arab world, of course; but I should like to emphasise clearly that Europe offers Arab countries and societies cooperation in all fields. It is my hope that this cooperation can contribute to greater understanding and tolerance between Europe and the Arab world. These two values: understanding and tolerance - characteristics that the Council President Angela Merkel described as constituting Europe's soul in Strasbourg at the start of the German Presidency - are the vital ingredients for successful dialogue.
For this reason, I welcome Mr Rocard's inclusion of cultural aspects, too, in his report. These play a major role in determining the EU's scope for supporting reform processes in the Arab world. Ignorance, stereotypes and hostility on both sides hinder a productive partnership with prospects. Dialogue and understanding of the culture of its relevant opposite number are a precondition for the EU's taking the right approach to promoting reform processes.
Last year, in the context of the 'caricature conflict', there was much talk of the need for more 'dialogue between cultures'. We must use this term with caution, however, as the idea of a dialogue between cultures could accidentally promote cultural relativism. The idea that standards and values are in principle attributable to an individual's culture runs counter to our understanding of universal human rights. I fully agree with the report in this respect, emphasising as it does the importance of intercultural dialogue whilst coming out clearly in favour of the universality of human rights.
We must avoid falling into the 'culturism trap' in all respects, not only with regard to human rights. Human beings have diverse identities. We are not only Muslim or Christian or atheist, but also member of a profession, student, father, member of an association and much more. The problem with Islamic fundamentalism, as with any other kind of fundamentalism, is that one element of personal identity - the religious - is placed above all others, and the complexity of the world is ultimately reduced to the idea of an opposition between 'Islam' and 'the West'. Our policies must avoid everything that promotes this reduction. We must emphasise what unites us rather than what divides us. We must select joint EU-Arab forums, particularly the Anna Lindh Foundation, for our discussions and projects.
Political Islamism is an expression of the modernisation crisis of Arab societies, as Mr Rocard's report also points out. Tackling this is primarily a task for Arab societies themselves. There, too, there are secular and liberal forces. What is often missing, however, is dialogue within these societies on the issue of how the relationship between state, religion and society should be shaped in political terms.
Dialogue within society will make clear that the religious neutrality of the state and the enforcement of human rights are not a reform agenda being forced on the Arab world by 'the West', but rather are in the interests of Arab societies themselves. We can support this process of dialogue within society by providing forums for dialogue. This is an important task, for example, of the various political foundations found in countries such as Germany.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the Commission welcomes the report by the honourable Member Mr Rocard, which basically discusses what relevance developments in the Arab world have to us and what we can do to exert our influence over these developments.
At a time when we are rediscovering our common cultural and historic heritage, the European Parliament's willingness to resume a key role in the promotion of closer relations with our Arab neighbours is important. The European Parliament resolution on reforms in the Arab world underlines very clearly that we peoples and countries surrounding the Mediterranean are dependent on each other. We are mutually dependent in political terms as partners endeavouring to pacify the Middle East and working to promote pluralism and democracy; dependent in cultural terms with regard to the promotion of the urgently needed in-depth dialogue between cultures and religions; dependent in environmental terms because, with a shared Mediterranean coast over 46 000 kilometres long, problems such as climate change, marine pollution and the challenges of improving the environment are the same for all; dependent in terms of energy policy because of the supplies of oil and natural gas originating from or channelled via the Mediterranean area; and dependent particularly in demographic terms, as dialogue with North African countries is needed on the solution to issues surrounding both legal and illegal migration.
As a response to our dependence on each other, we launched the Barcelona process together, which is now complemented by the European Neighbourhood Policy. In addition, the Cooperation Agreement with the Gulf Cooperation Council, the agreement with Yemen and the Cotonou Agreement with sub-Saharan Arab states have further developed relations.
Progress has been made recently thanks to the Barcelona process and to the neighbourhood policy. To give two examples, association agreements have been concluded with nearly every country in the region and Neighbourhood Action Plans launched. A Euro-Mediterranean Free Trade Area is gradually taking shape, which is intended to function as an interface between an increasingly globalised world and the open, integrated regionalism practised by Europe.
The year 2007 could certainly signalise our relations with a region undergoing radical change; a region with great expectations of a far-reaching partnership with the EU. Our work with our partners is based on the conviction that changes only last if they come from within a society, and the gradual introduction of political and economic reforms within the framework of neighbourhood policy smoothes the way for a further rapprochement between Europe and Mediterranean countries.
At the heart of our relations with our Arab partners is our desire to promote security, growth and stability in the region. In addition, we firmly believe that these relations have a far broader purpose, namely the joint creation of an area of cooperation and stability, and the advocacy of our common objectives and values.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, the relations between Europe and the Arab world are the key to building peace in the Mediterranean area and in the Middle East. We must all become involved in the dialogue between cultures and religions over the next few years, in the firm belief that friendly relations are based on sincerity, loyalty and an attempt to understand others, without, however, renouncing one's own identity. In confirming the crucial importance of providing the European Union with a strategy for reform in the Arab world, the Rocard report defines some inalienable principles that will have to characterise future relations.
The European Parliament's task will be to encourage any decisions that will enhance democracy, respect for human rights and the role of women, the creation of a free trade area, freedom of information, financial aid and respect for religious freedom.
The Rocard report - and I can announce that the Group of the European People's Party (Christian Democrats) and European Democrats will vote for it - defines a fundamental principle, which is that of reciprocity: just as everyone in Europe has the right to practise his or her religion, people should have the same right in every Arab country. On this aspect the Rocard report calls precisely on Arabs living in the European Union to give their accounts. On this, as on other issues, however, we are still a long way from achieving the objectives that the European Union has set itself.
By upholding these principles and helping the Arab countries in their reforms, yet respecting their autonomy, we will help to prevent fundamentalism from gathering further support. The threat of fanaticism does not concern, in fact, only Europe, but the entire Arab world. Terrorism is the child of fundamentalism, which is why it is vital for Europe and the Arab States to work together to beat this scourge of the 20th century. Recent attacks demonstrate that al-Qa'ida's priority right now is to strike out at the moderate Arab States, which are trying to establish a dialogue and are facilitating the reforms. Europe cannot remain silent; it cannot stand by.
on behalf of the PSE Group. - (DE) Mr President, my colleague and friend Mr Rocard will forgive me if I start by addressing a very important topic, one on which Mrs De Keyser has been working very intensively in recent months and years: that of the Palestinian territories. I do not believe that we can make progress without a change in EU policy on the Palestinian issue or with regard to many of Mr Rocard's justified demands.
Today, my group decided unanimously to call on the Commission and the Council to make fundamental changes to their policy on the Palestinian territories. EU policy - championed by the Council and the Commission - is untenable, cynical and unacceptable to the Arab population. Some governments may consider it acceptable, but the population of the Arab countries cannot approve of our current policy towards the Palestinian Government.
We called for free elections; and free, fair elections took place - to which Mrs De Keyser is the chief witness - but then we said we could not accept the result. This is most undemocratic. We then said that the Palestinians should at least form a unity government; and a unity government has been formed. We also told them to make a clear commitment to the peace process and the 1967 borders. The present Palestinian Government has declared its commitment to those borders. Israel has not, but we do not seem to consider this a problem.
Many of our officials still refuse to receive the Palestinian Foreign Minister, for example, as the Council President did recently. It is unacceptable for the Council President, Angela Merkel, to say that she will receive the Israeli Foreign Minister but that it is beneath her to welcome the Palestinian Foreign Minister, who has nothing to do with Hamas.
Therefore, in view of the specific situation in the Palestinian territories, we demand a drastic change in the position of the Council and the Commission. Perhaps individual members of the Council and the Commission disagree with it, but as institutions their policy is wrong and cynical. Do the ladies and gentlemen know the situation in the Palestinian territories? Do they know that our policy is resulting in the territories descending into chaos, that Mafia groups are taking power there? Do they know that a continuation of this policy is the best way of contributing to Israel's insecurity?
We must arrive at a different position, therefore - particularly in connection with this report, but also in connection with Israel's security, which is closely linked to the security of the Arab countries and of Europe. We should do so by attempting genuine cooperation with the Palestinian Government - a government chosen by the elections demanded by us - if that government is at least as prepared as Israel to support the peace process. I wanted to say this at the start of the debate on what is a very good report, but risks being unrealisable unless we change our policy on the Palestinian territories and towards the Palestinian Government.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, I should like to congratulate Mr Rocard, whose report, as he himself has said, is intended to offer support for the purposes of opening a dialogue and a debate. However, I believe that, in making such a statement, we must first make it clear - since this is something that concerns us and our policies within the European Union - that this is a dialogue and a debate that we intend to open not with the States, but with the people, with individuals.
This is all the more true when we talk about a primarily cultural - and therefore also political and institutional - effort, since in this case the talks must take place first with individuals, rather than with the Arab League or with individual States, not least because I believe that two of the major problems in the Arab world - nationalism and fundamentalism - now concern our European cities, too, which, from a demographic point of view, are also increasingly becoming cities of the Arab world. That is why these problems must be addressed by our European Union itself. This state of affairs also affects our institutional systems and the way in which religion is perceived within the European Union.
There is no doubt that Islamic fundamentalism exists. We have taken the liberty, in this regard, of tabling two amendments on the issue of non-discrimination based on sexual orientation and of the clear distinction between political authorities and religious authorities. I do not believe that this is provocation. I only have time to point out, for example, that, when, together with other fellow Members, we went to Jerusalem for Gay Pride, we observed that, during the sometimes violent demonstrations aimed at preventing the demonstration from taking place, Orthodox Jewish fundamentalists, Islamic fundamentalists and Catholic fundamentalists were united. This is therefore an issue that concerns us, too, and that is the meaning behind the amendments, which I hope will be adopted.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, the good intentions expressed in this report pave the way for what I fear may be some wrong moves. For example, the concessions and, indeed, the looking ahead to the prospect of pan-Arabism, may lead to what the previous speaker rightly pointed out as a danger: Arab nationalism. I, for my part, would not look on it so approvingly and so calmly.
I am not thrilled with the fact that, behind this offer of dialogue, we can glimpse the plans of what an influential Arab intellectual fearfully described as the 'Eurabia project', an expression that was later adopted very effectively by the Italian writer, Oriana Fallaci. Above all, however, what concerns me in the report is the way in which the doubts about the Arab Charter on Human Rights are expressed, where it is stated that some of the provisions contained in the Charter are worded in such as way as to allow different interpretations to be made. Yet, there is little to interpret differently in the text! The Islamic Charter on human rights is very clear: it states that human rights for Muslims are subject to the Sharia. This is stated in the preamble and in all of the subsequent articles, and stated extremely clearly.
For the Arab States that have signed this Charter - the 1948 Charter on Human Rights, to which we are referring - it is valid only insofar as it conforms to the dictates of Allah. Instead, unlike what is stated in the report, it needs to be made clear not only to the people but also to the Arab regimes with which we are holding talks - even though it is not clear how enthusiastic they are about tackling and supporting the Barcelona process, which is spoken about in very optimistic terms, given that they then do not take part in the meetings - that religious precepts are one thing, that laws are another thing and that the principle of freedom of conscience is another thing still. The Charter on Human Rights is based, in fact, on the philosophical principle of the separation of laws from spiritual and religious precepts.
This is a concept that must be reaffirmed very clearly, otherwise Europe will continue to pretend that it cannot see very serious dangers, including, for example, the television programmes broadcast by Hamas, in which Mickey Mouse teaches Arab children about the fight against terrorism, the fight against Israel and the sacrifice made by suicide bombers. That is what the peoples of the Arab world see.
on behalf of the Verts/ALE Group. - Mr President, I, too, must beg forgiveness of Mr Rocard by focusing on one issue - Palestine. I also believe that, until the EU changes its current position and recognises the National Unity Government in Palestine, we are precisely undermining the opportunities for good relations with the Arab world, we are exacerbating poverty and suffering in the Occupied Territories, we are in danger of destroying the Palestinian Authority itself and we are certainly already destroying the hopes of the Palestinian people.
We are also being entirely inconsistent and hypocritical, because the Palestinians I have met have rightly challenged me: Does the EU not say that democracy is better than violence? Well, yes, we do. Did the EU election observers not pronounce the Palestinian elections free and fair? Well, yes, they did. In spite of that, when asked to do so, did the legitimately elected Hamas Government not transform itself into a genuine government of national unity? Yes, it did. Has that government not agreed to the three demands of the quartet to renounce violence, to respect previous agreements and to recognise the State of Israel? Yes, it has. They ask me and I, in turn, ask the Council here tonight, what else is the EU waiting for?
I have just come back from a parliamentary delegation visit to Palestine where we met Prime Minister Haniyeh and many of his ministers, and the message from all of them was the same: they have met the demands of the Quartet, they accept a two-state solution based on the 1967 borders and they are ready and eager for peace negotiations. They cannot understand why the EU does not respond and why we insist, for example, on channelling aid via the Temporary International Mechanism, which, while it helps some of the poorest, is unable to prevent the growing humanitarian and political crisis: it undermines the apparatus and the authority of the Palestinian State and, crucially, it strips the EU of the leverage we could - and should - have with the Israeli authorities to pressure them into releasing the Palestinian tax revenues which they are still illegally withholding. We met Mustafa Barghouti, the Minister of Information, and he left us in doubt when he said, 'If the EU wants the Palestinian Authority to collapse, then it should say so'. Let us be very clear: that is where our policies are leading. I am sure that neither we nor the Council wants the Palestinian Authority to collapse, and so I ask the Council once again: what else is it waiting for?
Mr President, if I were a Palestinian citizen looking enthusiastically towards the European Union to get me out of the impasse I was in, I would agree with Mr Swoboda and with Mrs Caroline Lucas and I would be very concerned about certain aspects of the Rocard report.
The first problem with the report is that it upgrades the strategy of the European Council and the European Commission in the Middle East, which calls on all of us to only talk to half the members of the government of Palestine and ignore the fact that this government is the product of democratic elections, that it is a government of national unity and is supported by 96% of the Palestinian people.
We have all seen the outcome of this catastrophic policy. There is a legitimate government on Palestinian soil which the European Council and the European Commission has quarantined, thereby destroying every opportunity which this government is giving us to engage in legitimate talks. If the Union misses this crucial crossroads, the road forward will be very difficult.
In another paragraph, the report notes that any deepening of Euro-Arab relations depends on the energy and talent which Europe brings to bear in reconciling its historic duties and responsibilities towards the State of Israel and the Jewish people; but where are its historic duties and responsibilities towards the Palestinians going? We have to stop burying our heads in the sand. There is a legal, elected government on Palestinian soil which we must not isolate and with which the European Union must engage immediately in direct dialogue.
on behalf of the ITS Group. - (NL) Mr President, the Rocard report contains many positive points. In these times of political correctness, to talk about an Arab evil openly, for example, shows a certain degree of courage. The report is right to single out a number of painful areas. There is a need for more democracy, more free market economy, respect for human rights, and equal treatment for women, while non-Muslims must be able to practise their religion freely.
The concept of reciprocity is very much applicable here, and it is useful to make a special mention of this in the report. The European Union can, and indeed must, play a part in promoting these principles within the Arab world. Whether this will bear fruit is a different matter, but we should at least try.
The report stipulates - and I quote - that the westernisation of the Arab societies is not the only way of bringing about the necessary reforms. I can go along with that, but I should like to stress that the Arabisation or Islamisation of Europe should not be an option either. One consequence of the riots resulting from the Danish cartoons is that we have had to conclude that a number of essential freedoms, such as the right to the free expression of opinion, have also come under pressure in Europe. The European Union's reaction to this was rather - not to say very - feeble. I should therefore like to say in all tranquillity and serenity that our freedoms and the right to remain ourselves in Europe and in all European Member States should remain intact.
(ES) Mr President, it is not an easy task to produce a report on reforms in the Arab world, since that covers a fairly heterogeneous group of countries.
There is, however, agreement on the need for reforms in the Arab countries, a notion that is taken up in the very title of the report. The Arab leaders also acknowledged this at the Tunis Summit in 2004. Furthermore, the recent Riyadh Summit insisted on modernisation too, though I notice that its text places less emphasis on the idea of reforms.
The Arab countries are facing a series of challenges which they need to tackle by means of substantial improvements in the political, economic and social fields. That means reforms leading to democratisation and greater respect for human rights, which are not the exclusive property of the West, but are universal.
In many cases, democratisation will involve the challenge of incorporating moderate Islamic options into political life, options that are opposed to the use of violence.
Economic and social reforms are also needed. From an economic point of view, there is excessive State presence, scant participation in international trade and little diversification of economies. Generally speaking, in the majority of these countries there is a low level of economic development and low rates of growth, which are incapable of generating employment for a rapidly growing population. High unemployment and lack of prospects cause social discontent, which feeds radical political forces.
The stability and prosperity of the Arab countries is very important for the European Union. We need to have good relations with them that benefit us mutually; we must consider the importance of their oil and gas to the European Union, which imports much of its energy resources from outside. Furthermore, several Member States have Arab countries as neighbours, and many Arab citizens live in our cities.
In addition, over recent years, an extremely serious Jihadist threat has emerged, which is attacking our countries and also the Muslim States themselves.
In short, there are many fields in which we must cooperate. We must also encourage them and help them to implement political, economic and social reforms. Maintaining the status quo - as the report itself points out - is not a guarantee of stability in the long run, quite the opposite.
(FR) Mr President, some people have said, on reading this report, that it is strange. It is strange because it does not mention, or scarcely mentions, regional and international policy in this part of the world, the conflicts ravaging the Middle East, terrorism, radical Islamism or illegal immigration. Nor does it mention the colonial past of certain great powers or the persistent influence they wish to continue to exert. What, then, is the point of this well-meaning report, which, by the way, is a real antidote to the cartoons of Mohammed?
First of all, it is not a well-meaning report, but a bold statement and a tremendous message of confidence in the democratic potential of the Arab world, in the diversity of its non-governmental actors, in the strength of its civil society and in its culture. Furthermore, it states clearly the role that Europe must play: to support and promote local endogenous democratic processes and to remind them of the importance of human rights, but without ever imposing itself as a hegemonic power.
This message may seem commonplace. It is, however, vital for a real alliance of civilisations since it finally makes the Arab world a partner in peace, a partner in development and in culture. Many reports emanating from this European Parliament describe the threats coming to us from the East. Mr Rocard has chosen to point out the reasons for hope, and I thank him for it.
It is, however, a subject on which Mr Rocard has been incomplete. The report rightly mentions Europe's responsibility towards Israel and its security. We accept this responsibility and we will continue to accept it, but it is inseparable from our responsibility with regard to Palestine, which is today going through an unprecedented crisis. We shall never be able to sacrifice one to the other. The Balfour Declaration, in 1917, already stated that 'the establishment of a home for Jewish people in Palestine would not prejudice the rights of non-Jewish communities in Palestine'. Where have we got to a century after this declaration?
That is why I support and strongly take up the demand not only of the Socialist Group in the European Parliament, but also of all those who have spoken this evening and said to us: the sanctions against Palestine must be lifted, we have to negotiate with its national unity government, which accepts the Arab peace initiative, which is also a tremendous guarantee for the security of Israel with regard to the Arab world. This is a leap forward; this is a rising hope. And it is rising for all those who, on both sides of the 1967 frontier, still believe in international justice and want to encourage hope.
Therefore, in the name of these values, in the name of those just men on both sides of the frontier, what are we, in Europe, going to do? Wait? I say to you, ladies and gentlemen, and I say to the Council and to the Commission: let us wait no longer! Tomorrow it will be too late, and the crushing responsibility for that will be ours.
(IT) Mr President, ladies and gentlemen, I will not speak about Palestine because I fully share the opinion of Mr Swoboda, Mr Triantaphyllides, Mrs Lucas and Mrs De Keyser; I will therefore spare you my comments about Palestine on this occasion.
Instead, I should like to thank Mr Rocard for having drafted a report containing many important elements - 'hope', as Mrs De Keyser was saying. These elements include the statement that many Arab intellectuals have carried out a lucid analysis of the ills of the Arab world. I believe that what the Rocard report is lacking, however, is a lucid analysis of the ills of European society, with regard not only to the need for reforms in the democratic Arab world but also to our policies.
In the amendments tabled by Mr Rocard himself, there are a few corrections that I fully support, even though I believe that we cannot talk about reforms in the Arab world without taking into consideration the tragedies caused not by European policies but, for example, by the war in Iraq and by the absence of a solution to the Israeli-Palestinian conflict. I therefore believe that we must begin also with a criticism of how devastating and obstructive our policies in Iraq have been, for example in terms of hindering a reform process that is crucial not only in the Arab world but also to us, when it comes to changing our policy.
(MT) Thank you, Mr President. The subject of reform in the Arab world is an extremely complex one. One need only read Mr Rockar's report in order to understand this complexity. The rapporteur in fact asks whether there is in fact an Arab community as such and points out that there is a reason why we talk of the Arab world but not of the Arab nation or the Arab union. This clearly means that, before we begin discussing the Arab world and offering solutions, we must understand it better. That is why it is essential not to be patronising when we talk of reforms in the Arab world and not to dictate solutions as though we were better informed than everyone else. There is no doubt that reforms are needed so as to enable the Arab countries to benefit more from the process of modernisation and globalisation. Our task is to offer the experience we have had in our Union and to lend our support in a spirit of partnership between two equal parties. We must not create a context in which we tell others what to do.
The Barcelona Process was meant to be one of partnership but, as we all know, we ended up in a situation in which the European Union dictated what should happen, and when and how. We also need to make better use of our interlocutors in the Arab world, such as the Arab League which, despite its own problems, has gained enough credibility to give a voice to the Arab world. Malta took the initiative of proposing a structured dialogue between the European Union and the Arab League; a dialogue aimed at tackling the subject of the reforms that must be carried out on both sides of the Mediterranean. This is a good initiative, and one that has gone down well with the Arab League, and I hope that both the Council of Ministers and the Commissioner can support it. Thank you.
(CS) I should like to congratulate Mr Rocard on his outstanding report which, in my view, is much-needed, both for the Arab world and for Europe. I believe the need for this report can be seen from the way that in recent years, not only in the USA but also in Europe, there has been a certain blinkered tendency to view the Arab and Islamic world simply in terms of the fight against terrorism.
Whilst European-Arab relations must take account of the fight against terrorism, they must also take account of issues such as economic and social development, employment, the proper management of public affairs, the strengthening of civil society, the concept of human rights, and intercultural and inter-faith exchange and dialogue. European-Arab relations should be based on genuine dialogue on a level playing field without feelings of superiority or inferiority being generated.
Dialogue and partnership with the EU could in my view be targeted more at cooperation with the Arab world as a whole. In other words, in addition to bilateral relations, we should also focus on specific organisations, some of which have already been mentioned, such as the League of Arab States, the Persian Gulf Cooperation Council and the Arab Maghreb Union.
Lastly, because we are here in the European Parliament, I should also like to emphasise the role played by the Euro-Mediterranean Parliamentary Assembly (EMPA) as a democratic body bringing together members of parliament from both sides of the Mediterranean. The EMPA should in my opinion play a much greater role, including attempting to resolve the Arab-Israel conflict.
(FR) Mr President, ladies and gentlemen, I should like first of all to thank Mr Rocard for this report, which conveys much objectivity on the European Union's exclusively bilateral relations with the Arab world. It calls, however, in particular for a new dialogue, which must include the problems of development and of good governance. It is to this subject that I should like to return.
In its development policy, the European Union has broken up the Arab world into two parts: the Mediterranean zone and the Caucasus, called the neighbourhood zone, and the Middle East subject to the development policy. This artificial distinction does not allow a more balanced comprehensive approach, which would make fundamental reforms possible.
As far as the matter of governance is concerned, Mr Rocard emphasises the partnership approach and the role of civil society. This is an innovative view that must take into account - and this is why I am speaking of it - the role of the local authorities. In fact, a very dense network of cooperation from town to town has developed in the Arab world, with the organisation of Arab towns which, moreover, belong to a wider organisation, the world organisation of towns, which includes Palestinian towns and Israeli towns that work together. There are cooperation projects for peace, for cultural and religious exchanges, for human rights and the fight against all forms of discrimination.
These transnational actions are the expression of a link between Europe and the Arab world on an infra-state scale, that of emerging civil societies. They also offer a wider framework for analysis than that of the fight against terrorism imposed following 11 September.
Mr President, I should like to congratulate my esteemed colleague, Michel Rocard, on his report. As it underlines, the only valid response in our desire for reform in the Arab world is one which is inclusive and based on common values - something which is too often lost in talk of the war on terror.
As several Socialist colleagues have said, we need to make real progress in finding a peaceful and long-term solution to the problems of conflict, not least between the Israeli and Palestinian peoples. But let me highlight the absolute need to limit the impact of any direct or indirect support by the EU or our Member States for authoritarianism in the region. There needs to be a re-evaluation of the relationship between European security services and their counterparts, making sure that these agencies continue to cooperate in addressing common threats, including terrorism, but that any action is unambiguously consistent with international human rights law, including the provisions on torture. There need to be tighter controls governing arms or military transfers to the region to ensure these are not used in internal repression or external aggression. In all of the EU's external assistance programmes there needs to be further re-evaluation of the provision of assistance to countries in the region in order to promote development and economic justice and to support the reformers themselves in the reform process.
rapporteur. - (FR) Mr President, Mr Gloser, Mr Verheugen, in only two minutes, I shall not be able to reply to everybody.
I should like first to stress the importance that has led four of our speakers not to deal with the subject directly but to remind us that, before this topic, the unresolved tragedy of the Israel-Palestine conflict, the non-recognition of the new Palestinian Government and the different obstacles that we put in the way, hinder good relations between Europe and the Arab world. They are right. That was not my point. I wish to support this point of view very forcefully. I have often supported it on other occasions. I would draw your attention to the fact that therein lies the key.
I should also like to commend the great understanding of the report's approach, which has been as evident in Mr Gloser's speech as in that of the Commissioner, Mr Verheugen, and I do not think that his successor will say otherwise: there exists a convergence of thinking between a parliamentary approach, which I represent here, and the perception of the Council of Ministers, as well as that of the Commission. For me, that is absolutely essential.
To our colleagues on the different benches, I shall simply say that the contribution made by Mr Busuttil's, who supports the idea of partnership, seems important to me. I would say that Mr Cappato is right to emphasise that we wish, through all these efforts, to engage with civil societies, to engage, ultimately, with individuals, of course, but we cannot engage with individuals alone, we have to do so through institutions, the media, etc., and that is indeed the approach of this report.
Mr Tajani focused on reciprocity. I too am concerned about reciprocity. I should like to point out that the intelligence of our approach will depend on our ability to adjust reciprocity according to the inequalitiy of the levels of economic and cultural development. The point is to support a process that must bring Arab countries closer to the values of our democracies, without pretending and without accusing them of not sharing these values from the beginning of the process. That is what brings me, as Mr Cappato well knows, to defer certain amendments, not because I disagree with some of the criticisms, but rather because I disagree that it is opportune to bring them up now, at a time when we are engaging in a process of holding out a hand to help people who are way behind us when it comes to respect for human rights.
A support process does not presuppose that the problem has been resolved in advance. We will not increase our demands. I would even be tempted, in this spirit, to encourage voting against an amendment tabled by my own group. We have discussed it fully. My group is inflexible on some intangible principles for which I have been fighting for 50 years. In this matter we must progress more moderately. I propose that we use subtlety in our diplomatic relations. In politics, subtlety is rare, but I am suggesting it all the same.
(Laughter)
President-in-Office of the Council. (DE) Mr President, ladies and gentlemen, I should just like to discuss a few points. What alternative is there but dialogue with our neighbours?
In recent years, the EU has laid down a wide palette of measures - not unilaterally, but in cooperation with many Arab countries. The key ones have already been mentioned: the Barcelona process, for example, and also the further development of neighbourhood policy that is currently taking place. Nevertheless, we note different developments in individual countries.
Who would have thought, for example, that the King of Morocco would have launched a truth commission seeking to reappraise what crimes were committed in the past? Of course, this committee of inquiry does not come close to meeting the criteria the EU Member States lay down for such committees. Who would have thought, also, that certain distant countries would extend the right to vote?
A great deal has happened, but it is apparent that, on certain points, we could have achieved more. The people in Arab countries would also have hoped for a greater share in economic development than has been the case. There is no alternative to dialogue, however.
Mr Rocard spoke of the need for us to develop a strategy: this can only work in cooperation with Arab countries. It is possible that the strategy towards a certain country will differ from that towards a Gulf State. It is also important, however, to note that the Arab League has regained strength. The League often looks to the EU, the association of European states, but it has no such uniting function; instead its members often have a very national outlook and prefer to regulate their own matters. Nevertheless, there has now been a realisation that, when it comes to conflict resolution, in particular, an association is better, and accordingly is a better means of asserting a country's own interests.
I should also like to discuss the various comments that have been made in the debate with regard to the Israeli-Palestinian conflict. I am of course aware that the unresolved conflict between Israel and the Palestinian territories often interferes with many of the talks, the forums for dialogue. However, I should also like to say quite deliberately that many problems in Arab countries could also have been solved without a prior resolution of this conflict.
However - including in view of comments by Mr Swoboda and others - we should bear in mind the chronicle of developments in this whole debate. We have never said that the elections in the Palestinian territories were unfair. On the contrary, we noted that they were conducted more fairly than those in many other countries. Another important aspect, however, is that the newly elected government failed to declare its intention to comply with the commitments entered into by the previous government - at least not initially, Mr Swoboda; only gradually - and now only as a result of the initiative of Saudi Arabia.
Many Arab states have succeeded in forming a national unity government.
I would say quite clearly - because this is occasionally obscured, and so that you do not reproach me at the end of the process - that, at the time of the blockade, the EU provided considerable financial support to the Palestinians: a fact that the Commissioner responsible for external relations, Mrs Ferrero-Waldner, has always made clear. The sums paid out were often greater than in the period before the 'blockade'.
We must now concern ourselves, together with the Arab League and, of course, the two actors Israel and Palestine, with making progress in reviving the peace process - an achievement to which the EU and the Quartet contributed - and with meeting the demands we have heard today.
Mr President, I simply wish to thank Parliament and, of course, its rapporteur, Mr Rocard, for the work done on a subject that is important for all of us. I will give an account to Mr Verheugen, who has presented the Commission's position, of the quality of the debates in which I have been able to take part in his stead. I think, in fact, that Parliament prides itself on developing thinking about important issues. I pay tribute, of course, to the German Presidency and hope that this report will make it possible to work out this peace strategy that we all need so much.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Written statements (Rule 142)
in writing. - (FI) Mr President, I think that Mr Rocard's report is fairly commendable: it emphasises the fact that the Union's role is to encourage and engage with the attempts at reform in the Arab countries. This role requires active inter-cultural dialogue.
We have to give our attention to what the dialogue should be based on. The report says 'inter-cultural dialogue can only be revived through the affirmation of a common and universal basis of human values which transcends dogmas and Community allegiances'. This should not be understood as a purely secularist basis, which might indeed increase cultural tensions.
A liberalised society exhibits a mix of two ways of thinking: ethical pluralism and cultural relativism, which could be called secularist relativism.
Whereas relativism is based on the assumption that there is no religious truth, the pluralistic approach is just that we can reach consensus on this through reasonable means. Relativism therefore means that value and belief systems have not been left out of political decisions entirely.
Pluralism, on the other hand, aims for dialogue on values and means that different value and belief systems need to be understood when decisions are being taken, for the simple reason that they are an important part of people's lives. It has to be realised that dialogue along these lines makes not just understanding and interaction, but also criticism, possible.
Relativism in fact leads to an increase in tension because it evades the difficult issues and passes over them. Pluralism can help ease tension as it is fundamentally to do with taking account of human values and their differences.
Religion is not necessarily what causes tension, which is to say a problem. It can also be part of the solution.
in writing. I will be supporting this report on EU strategy towards the Arab world. While there is fault on both sides of the Arab-Israeli conflict, I welcome the fact that the EU has a much more balanced position with regard to this conflict than the Bush Administration in the US.
What we can potentially do has been recently demonstrated in the not entirely different context of the Aceh conflict in Indonesia - the world's fourth largest country and largest Muslim state. Here EU efforts brokered a peace settlement and a peace process that ended a 30-year-long civil war at the cost of less than a few hours' spending in Iraq. This example should serve as a paradigm for the EU's future actions within our emerging Common Foreign and Security Policy.